PER CURIAM.
It appearing from the bill of complaint that the two defendants are separate corporations, and that it is nowhere alleged that any agency exists between the said defendants as to the matters averred in the bill of complaint,
And it also appearing from the bill of complaint that one of the causes of action alleged therein pertains to the liability of the plaintiff for royalties under a license agreement covering Loeber patent No. 1,-358,380, and that all of the parties thereto are residents of the State of Ohio, and that the District Court has no jurisdiction as to said cause of action for royalties, Briggs v. United States, 239 U.S. 49, 36 S.Ct. 6, 60 L.Ed. 138; General Motors Corp. v. Rubsam Corp., 65 F.(2d) 217, 218 (C.C.A. 6);
The order of the District Court dismissing said bill of complaint for misjoinder of parties and for misjoinder of causes of action is hereby affirmed, and appellant’s bill is dismissed without prejudice.